  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EQUIVEST FINANCIAL, LLC,              )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )             2:18cv606-MHT
                                      )                  (WO)
JOHN JOSEPH BONICELLI,                )
et al.,                               )
                                      )
        Defendants.                   )


                                  JUDGMENT

       Based on the joint stipulation of dismissal (doc.

no. 34), it is the ORDER, JUDGMENT, and DECREE of the

court    that     all    claims     against      defendant    the      United

States are dismissed with prejudice, and defendant the

United States is terminated as a party to this action.

Each    party     shall    bear     its    own    costs.      All      claims

against all other defendants remain.

       The clerk of the court is DIRECTED to enter this

document     on    the    civil     docket       as   a   final   judgment

pursuant     to   Rule    58   of    the    Federal       Rules   of    Civil

Procedure.
This case is not closed.

DONE, this the 18th day of October, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
